EXHIBIT 23.1 INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM’S CONSENT We hereby consent to the incorporation by reference in the Registration Statement on Form S-8of Met-Pro Corporation of our report dated July 28, 2010 relating to the financial statements and supplemental schedules of Met-Pro Corporation Salaried Employee Stock Ownership Plan as of January 31, 2010 and for the year then ended, which report is included in this Annual Report on Form 11-K of Met-Pro Corporation Salaried Employee Stock Ownership Plan for the year ended January 31, 2010. /s/ Marcum llp Marcum llp Bala Cynwyd, PA July 28, 2010
